DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2022 has been entered. wherein claims1-5, 7, 11, and 12 are cancelled. Claims 6, 8-10, 13-16 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (Kim hereafter) (US 20160294528 A1)  in view of  Cheng et al. (Cheng hereafter) (US 20150327226 A1).

Regarding claim 6, Kim teaches, A terminal comprising: 
a receiver that receives (UE to receive) at least one of a known sequence (information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH)) or broadcast information in a synchronization signal block, wherein the synchronization signal block comprises a synchronization signal  and a physical broadcast channel (Fig. 1) (Kim; [0060] FIG. 1 ... the UE synchronizes its timing to the eNB and acquires information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB. [0062] Then the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB).
a processor determines a portion of a synchronization signal block index based on the known sequence  (UE derives the PCID based on the received synchronization signals) and determines a remaining portion of the index of the synchronization signal block based on the broadcast information  (calculates the subcarrier index k indicating the region, to which the PBCH is allocated) (Kim; [0187] The eNB may broadcast synchronization signals (that is, PSS/SSS) and the UE may acquire the PCID of the cell using the synchronization signals... [0188] The UE may calculate a subcarrier index k indicating a control region... [0189] Thereafter, the UE may detect the PBCH and/or the common control channel region... [0197] ... The processor of the UE derives the PCID based on the received synchronization signals and calculates the subcarrier index k indicating the region, to which the PBCH is allocated).
Kim fails to explicitly teach, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain.
However, in the same field of endeavor, Cheng teaches, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (Cheng; [0298] the location of the synchronization channel may refer to locations of a primary synchronization 
signal and a secondary synchronization signal, and specifically, may refer to time-domain
locations of the primary synchronization signal and secondary synchronization signal, for example, indexes of time-domain symbols in which the primary synchronization signal and secondary synchronization signal are located).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Cheng in order to determine the attribute of the carrier (Cheng; [0297]). 

Regarding claim 10, Kim teaches, A base station comprising:
a transmitter that transmits (Kim; Fig.12)at least one of a known sequence or the broadcast information in the synchronization signal block (Kim; [0060] FIG. 1 ... the UE synchronizes its timing to the eNB and acquires information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB. [0062] Then the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB); and 
a processor that establishes a portion of an index of a synchronization signal (synchronization signal (SS)) block in broadcast information, wherein the synchronization signal block comprises a synchronization signal and a physical broadcast channel (Kim; [0188] The UE may calculate a subcarrier index k indicating a control region using ... the PCID. At this time, the subcarrier index k may be referred to as a control region index),wherein the synchronization signal block comprises the portion and a remaining portion  (calculates the subcarrier index k indicating the region, to which the PBCH is allocated) (Kim; [0187] The eNB may broadcast synchronization signals (that is, PSS/SSS) and the UE may acquire the PCID of the cell using the synchronization signals... [0188] The UE may calculate a subcarrier index k indicating a control region... [0189] Thereafter, the UE may detect the PBCH and/or the common control channel region... [0197] ... The processor of the UE derives the PCID based on the received synchronization signals and calculates the subcarrier index k indicating the region, to which the PBCH is allocated)
wherein the known sequence is used to determine a remaining portion of the synchronization signal block index (Kim; [0188] The UE may calculate a subcarrier index k indicating a control region... [0189] Thereafter, the UE may detect the PBCH and/or the common control channel region...)
Kim fails to explicitly teach, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain
However, in the same field of endeavor, Cheng teaches, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (Cheng; [0298] the location of the synchronization channel may refer to locations of a primary synchronization 
signal and a secondary synchronization signal, and specifically, may refer to time-domain
locations of the primary synchronization signal and secondary synchronization signal, for example, indexes of time-domain symbols in which the primary synchronization signal and secondary synchronization signal are located).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Cheng in order to Determine the attribute of the carrier (Cheng; [0297]). 

Regarding claim 14, Kim teaches, A radio communication method for a  terminal comprising:
receiving (UE to receive) at least one of a known sequence (information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH)) or broadcast information in a synchronization signal block, wherein the synchronization signal block comprises a synchronization signal  and a physical broadcast channel (Fig. 1) (Kim; [0060] FIG. 1 ... the UE synchronizes its timing to the eNB and acquires information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB. [0062] Then the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB).
determining a portion of a synchronization signal block index based on the known sequence  (UE derives the PCID based on the received synchronization signals) and determines a remaining portion of the index of the synchronization signal block based on the broadcast information  (calculates the subcarrier index k indicating the region, to which the PBCH is allocated) (Kim; [0187] The eNB may broadcast synchronization signals (that is, PSS/SSS) and the UE may acquire the PCID of the cell using the synchronization signals... [0188] The UE may calculate a subcarrier index k indicating a control region... [0189] Thereafter, the UE may detect the PBCH and/or the common control channel region... [0197] ... The processor of the UE derives the PCID based on the received synchronization signals and calculates the subcarrier index k indicating the region, to which the PBCH is allocated).
Kim fails to explicitly teach, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain.
However, in the same field of endeavor, Cheng teaches, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (Cheng; [0298] the location of the synchronization channel may refer to locations of a primary synchronization 
signal and a secondary synchronization signal, and specifically, may refer to time-domain
locations of the primary synchronization signal and secondary synchronization signal, for example, indexes of time-domain symbols in which the primary synchronization signal and secondary synchronization signal are located).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Cheng in order to determine the attribute of the carrier (Cheng; [0297]). 

Regarding claim 15, Kim teaches, A system comprising: a terminal that comprises: 
a receiver that receives (UE to receive) at least one of a known sequence (information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH)) or broadcast information in a synchronization signal block, wherein the synchronization signal block comprises a synchronization signal  and a physical broadcast channel (Fig. 1) (Kim; [0060] FIG. 1 ... the UE synchronizes its timing to the eNB and acquires information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB. [0062] Then the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB).
a processor determines a portion of a synchronization signal block index based on the known sequence  (UE derives the PCID based on the received synchronization signals) and determines a remaining portion of the index of the synchronization signal block based on the broadcast information  (calculates the subcarrier index k indicating the region, to which the PBCH is allocated) (Kim; [0187] The eNB may broadcast synchronization signals (that is, PSS/SSS) and the UE may acquire the PCID of the cell using the synchronization signals... [0188] The UE may calculate a subcarrier index k indicating a control region... [0189] Thereafter, the UE may detect the PBCH and/or the common control channel region... [0197] ... The processor of the UE derives the PCID based on the received synchronization signals and calculates the subcarrier index k indicating the region, to which the PBCH is allocated).
a base station that comprises:
a transmitter that transmits (Kim; Fig 12) at least one of a known sequence or the broadcast information in the synchronization signal block (Kim; [0060] FIG. 1 ... the UE synchronizes its timing to the eNB and acquires information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB. [0062] Then the UE may acquire information broadcast in the cell by receiving a Physical Broadcast Channel (PBCH) from the eNB); and 
a portion of an index of a synchronization signal (synchronization signal (SS)) block in broadcast information, wherein the synchronization signal block comprises a synchronization signal and a physical broadcast channel (Kim; [0188] The UE may calculate a subcarrier index k indicating a control region using the methods described in Chapters 3.5.2 to 3.5.4 using the PCID. At this time, the subcarrier index k may be referred to as a control region index),wherein the synchronization signal block comprises the portion and a remaining portion  (calculates the subcarrier index k indicating the region, to which the PBCH is allocated) (Kim; [0187] The eNB may broadcast synchronization signals (that is, PSS/SSS) and the UE may acquire the PCID of the cell using the synchronization signals... [0188] The UE may calculate a subcarrier index k indicating a control region... [0189] Thereafter, the UE may detect the PBCH and/or the common control channel region... [0197] ... The processor of the UE derives the PCID based on the received synchronization signals and calculates the subcarrier index k indicating the region, to which the PBCH is allocated)
a second processor that establishes the remaining portion of the synchronization signal block index (Kim; [0188] The UE may calculate a subcarrier index k indicating a control region... [0189] Thereafter, the UE may detect the PBCH and/or the common control channel region...)
Kim fails to explicitly teach, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain.
However, in the same field of endeavor, Cheng teaches, wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (Cheng; [0298] the location of the synchronization channel may refer to locations of a primary synchronization 
signal and a secondary synchronization signal, and specifically, may refer to time-domain
locations of the primary synchronization signal and secondary synchronization signal, for example, indexes of time-domain symbols in which the primary synchronization signal and secondary synchronization signal are located).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Cheng in order to determine the attribute of the carrier (Cheng; [0297]). 

Claims 8, 9, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Cheng  in view of  Wang et al. (Wang hereafter) (WO 2018082768 A1).

Regarding claim 8, Kim-Cheng teaches, the terminal as claimed in claim 6,
Kim-Cheng fails to explicitly teach, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block
However, in the same field of endeavor, Wang teaches, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block (Wang; 0046-0050] … The network transmits multiple PSS sequences in multiple SS blocks. Each PSS sequence is associated with one unique SS block …).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim-Cheng to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim 9, Kim-Cheng teaches, the terminal as claimed in claim 6, 
Kim-Cheng fails to explicitly teach, wherein the processor synchronizes with a base station using the known sequence
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim-Cheng to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim 13, Kim-Cheng-Wang teaches, the terminal as claimed in claim 8, 
Kim-Cheng fails to explicitly teach, wherein the processor synchronizes with a base station using the known sequence
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim-Cheng to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416